DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dorster (US 2017/0309038).

	Regarding claim 1, Dorster discloses a method of operating a motion sensor system 10, the motion sensor system 10 including a motion sensor 16 that generates a motion signal in response to a sensed motion in a space 14 to which the motion sensor 16 is associated, the method comprising: a) operating the motion sensor 16 in a high threshold (HT) operating mode, wherein the high threshold operating mode includes a first signal threshold HT; and b) subsequent to step a), in response to the motion signal exceeding the first signal threshold HT, operating the motion sensor in a low threshold (LT) operating mode, wherein the low threshold operating mode includes a second signal threshold LT that is lower than the first signal threshold HT (par. [0027]-[0048], [0061]-[0068], fig. 1, 5).

	Regarding claim 2, Dorster discloses the method of claim 1, the method further comprising: c) subsequent to step b), in response to the motion signal exceeding the second signal threshold LT, providing an occupancy signal indicative of occupancy (of target 12) of the space 14 to which the motion sensor 16 is associated (par. [0027]-[0048], [0061]-[0074], fig. 1, 5-6).

	Regarding claim 3, Dorster discloses the method of claim 2, wherein a processor 24/90 that is co-housed with the motion sensor 16 executes step c) and transmits the occupancy signal (par. [0027]-[0048], [0061]-[0081], fig. 1, 5-7).

	Regarding claim 4, Dorster discloses the method of claim 1, wherein the first signal threshold and/or the second signal threshold is stored on a memory 94 that is co-housed with the motion sensor 24/90 (par. [0027]-[0048], [0061]-[0068], [0075]-[0081], fig. 1, 5, 7).

	Regarding claim 8, Dorster discloses the method of claim 1, the method further comprising: d) subsequent to step b), after a predetermined length of time has passed following the motion signal exceeding the first signal threshold HT, returning to operating the motion sensor in the high threshold operating mode and/or providing a non-occupancy signal indicative of non-occupancy of the space 14 to which the motion sensor 16 is associated (par. [0027]-[0048], [0061]-[0081], fig. 1, 5-7).

	Regarding claim 9, Dorster discloses a method of operating a motion sensor system 10, the motion sensor system 10 including a motion sensor 16 that generates a motion signal in response to a sensed motion in a space to which the motion sensor is associated, the method comprising: a) operating the motion sensor 16 in a high threshold (HT) operating mode, wherein the high threshold operating mode includes a first signal threshold HT; b) subsequent to step a), in response to the motion signal exceeding the first signal threshold HT, operating the motion sensor with a threshold adjustment function (inherent to dynamic determination of LT) having a time-dependent signal threshold (dynamically determined LT), wherein the time-dependent signal 

	Regarding claim 10, Dorster discloses the method of claim 9, the method further comprising: c) subsequent to step b), in response to the motion signal exceeding the time-dependent signal threshold LT, providing an occupancy signal indicative of occupancy (of target 12) of the space 14 to which the motion sensor 16 is associated (par. [0027]-[0048], [0061]-[0074], fig. 1, 5-6).

	Regarding claim 11, Dorster discloses the method of claim 9, the method further comprising: in step b), in response to the motion signal exceeding the first signal threshold HT, providing an occupancy signal indicative of occupancy (of target 12) of the space 14 to which the motion sensor 16 is associated (par. [0027]-[0048], [0061]-[0074], fig. 1, 5-6).

	Regarding claim 12, Dorster modified teaches the method of claim 9, the method further comprising: d) subsequent to step b), after a predetermined length of time has passed following the motion signal exceeding the first signal threshold HT, returning to operating the motion sensor in the high threshold operating mode and/or providing a non-occupancy signal indicative of non-occupancy of the space 14 to which the motion sensor 16 is associated (par. [0027]-[0048], [0061]-[0081], fig. 1, 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorster as applied to claim 1 above.

	Regarding claim 5, Dorster discloses the method of claim 1, wherein the second signal threshold LT is less than the first signal threshold HT (par. [0061]-[0068], fig. 5).
	Dorster does not expressly disclose the second threshold is less than one tenth of the first signal threshold.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the second threshold less than one tenth of the first signal threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
	One would have been motivated to choose the second threshold to be less than one tenth of the first threshold to achieve a desired resistance to false positives due to the noise described in par. [0061]-[0068] of Dorster.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorster as applied to claim 9 above, and further in view of Gruenwald (US 2015/0294142).

	Regarding claims 13-14, Dorster discloses the method of claim 9, wherein the threshold adjustment function is time-dependent (i.e., for dynamically determining LT; par. [0027]-[0048], [0061]-[0068], fig. 1, 5).
Dorster does not expressly disclose the threshold adjustment function is a step function, wherein the step function includes two or more time-dependent signal threshold values.
	Gruenwald discloses a method of operating a motion sensor system (Abstract) wherein a threshold adjustment function is a step function (par. [0075]), wherein the step function includes two or more signal threshold values (inherent to a step function).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Dorster in view of the time-dependency described above and the teachings of Gruenwald so that the threshold adjustment function is a step function, wherein the step function includes two or more time-dependent signal threshold values.
	One would have been motivated to do so to gain an advantage recited in Gruenwald of being able to filter noise (Gruenwald, par. [0075]; avoiding noise is also described in Dorster, par. [0061]-[0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884